PER CURIAM:
The claimants in these claims are or were employees at the respondent’s Colin Anderson Center, and they are seeking awards for unpaid overtime compensation. Claimant, Lewis Edmon Cox, claims that he worked 52 overtime hours for which he was not paid during the months of February and March, 1976, and as such is entitled to an award of $185.64; claimant, Ruth McPherson, claims that she worked 2831/2 overtime hours for which she was not paid during the months of January, Febmary, March, April, May and June, 1976, and as such is entitled to an award óf $1,2Í§7.25; and £be claimant, John Racer, claims that he worked 40 overtime hours for which he was not paid during the month of June, 1976, and as such is entitled to an award of $178.80.
*261The respondent in its answers and in open Court admitted the validity of the respective claims, but asserted that there were not sufficient funds remaining in the appropriation for the respondent for the fiscal year 1975-76 from which these claims could have been paid, and respondent further contends that by reason of the foregoing, the claims should be disallowed on the basis of our decision in Airkem Sales and Service v. Department of Mental Health, 8 Ct. Cl. 180. With this contention we agree and on the basis of Airkem Sales and Service, supra, these claims are disallowed.
Claim disallowed.